Name: Council Implementing Decision (CFSP) 2015/973 of 22 June 2015 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: criminal law;  Asia and Oceania;  international affairs
 Date Published: 2015-06-23

 23.6.2015 EN Official Journal of the European Union L 157/52 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/973 of 22 June 2015 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) One person should be removed from the list of natural and legal persons, entities or bodies subject to restrictive measures as set out in Annex I to Decision 2013/255/CFSP. (3) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 22 June 2015. For the Council The President F. MOGHERINI (1) OJ L 147, 1.6.2013, p. 14. ANNEX The name of the following person and the related entry are deleted from the list set out in Annex I to Decision 2013/255/CFSP: A. Persons 12. Fawwaz ( ) Al-Assad ( )